Title: To James Madison from William Eaton, 19 August 1801
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 19. Aug. 1801.
					
					By letter from our Chargè Des Affaires at Tripoli of 

27th. ult. we are informed that the Commodore Dale appeared 

before Tripoli the 26. that the Bashaw proposed a truce, but 

that his proposition was rejected.
					By the Danish Commodore I learn that the Raguse Brig, 

Ben Venuto, Captain Gio. Jercovich, which I dispatched 

express to the United States on the twentieth of April last, 

was in Malta late in June.  He has forfeited his freight; and if 

ever he arrive in America, it must be optional with 

Government to take advantage of this forfeiture or not.  I 

hope this information may arrive in Season to forelay the 

imposition that Ragusee will contrive in order to Secure his 

freight.  It appears that he was discharging from his Vessel, by a 

kind of retail, sundry Articles of merchandize which he must 

have taken in at Mahon, where he also entered and lay ten 

days.  At Malaga he did not discover himself to the American 

Consul: a Sufficient circumstance of itself to justify a 

Suspicion of Secret fraudulent intentions on his part.  It 

appears from the private Journal of the Captain of one of the 

Danish frigates that he purchased tobacco of Jercovich on the 

6. of June.
					Inclosed is a Certificate of the discharge of the 

Grand Turk’s Cargo.  I Have the honor to be, Sir, with perfect 

respect your most Obed. Servt.
					
						W. Eaton
					
					
						P.S. 20. Aug.  Persuaded that it is my duty to submit 

all my transactions for the inspection of Gov. I herewith 

forward copies of my communications to Comre. Dale.  They 

carry in their text all the apology I can offer for the 

presumption.  In an Italian Gazette of 8. inst. I see the 

publication of Exhibit A.  The measure has taken full effect 

at Tunis—and, if the steps I have taken to advise the Comre. 

succeed, must have all the Success it promises in respect to 

our operations at Tripoli.  It is hoped and believed that a 

	punctilio will not be permitted to obstruct its operation.  

Operate as it will it can effect no injury but to an individual.
					
					William Eaton
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
